Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: applicant’s amendments to the claims and the evidence provided in the affidavit on 11/8/21 have overcome the previous grounds of rejection because none of the references teaches a micro-flow fractal dimension analysis of the claimed value of their sulfoalkyl ether cyclodextrin particles and further applicants have demonstrated via the included affidavit from James Pipkin that was originally filed in the related/sister application 13/794652 demonstrates that enhanced flowability as is seen with the instantly claimed particles, which can be measured by the now claimed micro-flow fractal dimension analysis is unpredictable and that many techniques can be used individually or in combination to produce particulate composition and that the physical characteristics of a particulate are dependent upon the particular parameters employed in the production of the particle and properties of the feed material, and that the effect of all these possible variations is unpredictable and that a technique that improves a particular physical parameter (e.g. flowability) for one composition may not work to improve that parameter or may worsen that parameter for another composition made via a different method, etc. Thus, Mr. Pipkin demonstrates that the claimed micro-flow fractal dimension analysis was observed only with particles which were formed via spray agglomeration methods and not with particles prepared via freeze drying as in the prior art Stella or particles made via conventional spray drying as in Clark as such by including the required micro-flow fractal dimension analysis values and the claimed method by which applicants have achieved these values with the sulfoalkyl ether cyclodextrin in their compositions, the claimed compositions are now unobvious over the combined prior art of record as the prior art of record does not recognize the beneficial effects of the claimed micro-flow fractal dimension analysis values claimed nor do the particles of the prior art have the claimed properties as is demonstrated by applicants affidavit and as is taught by the affidavit the properties of such particles are very unpredictable as applicant’s have demonstrated that similar particles made of the same sulfoalkyl ether cyclodextrin do not have the claimed properties unless they are made via spray agglomeration as spray drying and freeze drying did not lead to particles having the claimed properties and these are the methods taught by the prior art. As such, the instant invention is allowable over the prior art as it is unobvious. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
	Claims 9-24 are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Erin E Hirt whose telephone number is (571)270-1077. The examiner can normally be reached 10:00-7:30 ET M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue X Liu can be reached on 571-272-5539. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ERIN E HIRT/Primary Examiner, Art Unit 1616